Title: To George Washington from John Eager Howard, 23 November 1795
From: Howard, John Eager
To: Washington, George


          
            Sir
            Annapolis, November, 23d 1795
          
          I had the honor yesterday in Baltimore, to receive from Genl Lee your letter by him, and being obliged to return immediately to this place, I could not answer it by the mail which left Baltimore this morning. This mark of your confidence has made so deep an impression on my mind, that I should not hesitate to comply with your wish, could it be done without making sacrafices that I am persuaded you would not think advisable, and I assure you, that although such an appointment was unexpected, I should not be induced by less important considerations, to decline accepting it.
          My constitution was so much impaired during the war that for several years the effects were sensibly felt, and I have attributed the good share of health I that I have for some years enjoyed, entirely to my present pursuits which require constant exercise. The business which I am engaged in here will not admit of that constant exercise, and I am at times so much affected by it, as to fear I shall be obliged to resign my seat in the Legislature.
          To abandon my present domestic arrangements for the comfort and education of a growing family, deserves some consideration, but that circumstance alone would not influence me so far as to withold, in the present situation of affairs, any service I might be thought capable of rendering the publick.
          It is with regret that I am compelled to decline accepting so honorable an appointment, but I have some consolation in believing it will be in my power, at this crisis of affairs, to be of service to my country in my present station, and I trust that our Legislature, will shortly give decided proofs of their attachment to the true interests of their country. I have the honor, to be, with great regard & esteem Your Excellencys Obedt Servt
          
            John E. Howard
          
        